Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 10 are pending.  
Claims 1, 7, 9 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving a subscription request from a subscriber device to a first resource, wherein the subscription request comprising event notification criteria that defines when a subscription and notification service is to generate notification events, and wherein instructions on which statistical information about the notification events should be calculated and maintained, and wherein detecting that event notification criteria has been met for a first and additional resources and generating event notifications for the first resource and additional resources, and wherein transmitting a notification messages to a set of notification targets, and wherein calculating and recording associated notification statistical information based on the set of instructions in the subscription request, and receiving retrieval requests to retrieve the notification statistical information based on the retrieval requests, and sending responses comprising recorded notification statistical information, in addition to the other limitations in the specific manner as recited in claims 1 - 10.  

Claims 2 - 6 are allowed due to allowed base claim 1.  
Claims 8 are allowed due to allowed base claim 7.  
Claims 10 are allowed due to allowed base claim 9.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                           6-19-2021Primary Examiner, Art Unit 2443